This is an appeal from the county court of Cottle county. Appellee sued appellant for conversion of one car of coal. Upon a trial before the court there was a judgment for appellee for the difference between the retail price or market value of the coal at Paducah and what it would have cost plaintiff delivered there.
There are several assignments of error which it will not be necessary to consider in detail. The principal contention is that the court applied an improper measure of damages. It is held in G., C.  S. F. Ry. v. Cleburne Ice  Cold Storage Co., 79 S.W. 836, that the measure of damages for conversion of a car of coal, by the carrier, is the reasonable market value of the coal per ton at the place where it was taken, and this seems to be the correct rule, as announced by other authorities. Horres v. Berkeley Chemical Co., 52 L.R.A. 51, 52, note.
There are no reversible errors in the record, and the judgment is affirmed.